RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2457-19

V.R.H.,

          Plaintiff-Respondent,

v.

N.F.C.,

          Defendant-Appellant.


                   Argued March 10, 2021 - Decided September 1, 2021

                   Before Judges Ostrer and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hunterdon County,
                   Docket No. FV-10-0241-20.

                   Stephen Lukach argued the cause for appellant.

                   Daniel B. Tune argued the cause for respondent (Martin
                   & Tune, LLC, attorneys; Daniel B. Tune, of counsel
                   and on the brief).

PER CURIAM
      Defendant N.F.C. appeals from a final restraining order entered against

him pursuant to the Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to

-35, based on the predicate act of assault. He contends the evidenc e failed to

establish plaintiff V.R.H. needs the protection the order provides. He also

argues the trial court erred in awarding attorneys' fees. Having reviewed the

record, we cannot agree on either point and thus affirm entry of the restraining

order and the fee award.

      At the time of these events, the parties were freshmen in college living in

the same dorm. They started dating shortly after arriving on campus. Plaintiff

described the relationship as "intense," noting defendant had had her name

tattooed onto his back. Although plaintiff testified defendant had "rules" for her

about what she could wear, whom she could talk to, and what she could or could

not post on the internet, the first time he hit her was during spring semester.

      Defendant was showering, and plaintiff took his phone and, "goofing

around," took pictures "of his face under the water."         She acknowledged

defendant told her to stop, but claimed "it wasn't a very demanding or serious

request." When she continued, defendant reached out of the shower and punched

her several times in the arm. Defendant for his part testified he "told her to stop

multiple times," and didn't think "it matters how you say it," because "stop is


                                                                             A-2457-19
                                        2
stop." When she didn't stop, defendant claimed he tried "to reach out and grab

the phone," but he did not hit her. The court admitted a picture plaintiff claimed

she took after the incident showing her upper left arm with several significant

bruises she claimed resulted from defendant punching her. Defendant testified

he couldn't say whether plaintiff got those bruises when he was grabbing for the

phone.

      The predicate event occurred near the end of the fall semester sophomore

year, a week or so after plaintiff told defendant she had decided to transfer to

another college. The two had gotten into an argument in the middle of the night

over Snapchat exchanges on defendant's phone between defendant and one or

two other young women. When plaintiff, still holding defendant's phone, tried

to exit the bathroom where they were arguing out of earshot of defendant's

roommate, she claimed defendant grabbed the back of her collar, spun her

around, slammed her against the wall and put both his hands around her neck,

choking her to the point where she was struggling to breathe. He then bit her

face. She suffered a concussion.

      Defendant admitted he grabbed plaintiff by the back of the shirt and had

"her up against the wall," demanding she "[g]ive me my property back." He

claimed the two started to wrestle over the phone. He denied having both hands


                                                                            A-2457-19
                                        3
around her neck, claiming it was only one hand. He admitted biting her in order

to get her to drop his phone. Defendant acknowledged he caused the bruising

on plaintiff's face and neck depicted in the photographs entered into evidenc e.

      After hearing that testimony, Judge Michael J. Rogers termed the case

"not complicated." Although plaintiff alleged assault and harassment, the judge

did not find harassment. He noted both parties spoke to one another in "very

salty language," and that he could not find defendant acted with a purpose to

harass in directing insulting or demeaning comments toward plaintiff. He had

no trouble finding assault, however. Besides finding plaintiff "very credible,"

the judge noted the corroborating physical evidence in the form of hospital

records and the photographs depicting plaintiff's injuries as well as defendant's

own admissions.

      The judge rejected defendant's argument that while he "might have

technically assaulted her by grabbing her . . . around her neck, and . . . biting her

. . . to get [his] phone back . . . she doesn't need a final restraining order to

prevent further abuse or to protect her from further abuse," because defendant

cut off all contact with her after that incident and the two now attend differ ent

colleges in separate states. The judge had "no question" but that plaintiff

testified truthfully that "defendant told her what to wear, he told her how she


                                                                              A-2457-19
                                         4
should talk, what she can post on social media, who she could like, who she

could hang out with," and found that was "all about control, and this is the kind

of control that ended up . . . in . . . a serious physical altercation."

      The judge also found the prior history in keeping with the assault

defendant inflicted on plaintiff in the incident just discussed. The judge believed

plaintiff when she testified "she was scared of him," and he did not accept

defendant's argument that because the two were now at different colleges she

didn't need the protection a final restraining order provides. Their colleges,

although in different states, are only two hours apart, thus "not that far away."

More important, the judge found the parties, as many young people, moved in

the same social circles, that they were involved in a very intense romantic

relationship, and that given the severity of the assault in the way it ended, a final

restraining order was necessary to protect plaintiff from further abuse.

      Informing that decision was the judge's concern about the amount of

control defendant exerted over plaintiff. The judge observed that "people that

want to control other people, other human beings, they don't let go easily." They

might "let go" for a period of time, but "inevitably" come back to exercise more

control, sometimes through an innocuous contact with a third party. The judge

noted "[i]t's all part of the cycle of domestic violence." Judge Rogers concluded


                                                                               A-2457-19
                                           5
that defendant's assault on plaintiff during fall semester sophomore year was

"very, very serious," that it "never should have happened," and that it was "an

escalation of the violence that happened nine months before," leading him to be

"very concerned that this young woman [would be] in immediate danger" from

defendant without a final restraining order.

      Our review of a trial court's factual findings is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). Findings by the trial court "are binding on appeal

when supported by adequate, substantial, credible evidence." Id. at 412 (citing

Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)). Deference

is especially appropriate in a case, such as this one, in which the evidence is

largely testimonial and involves questions of credibility because the trial court's

ability to see and hear the witnesses provides it a better perspective than a

reviewing court to judge their veracity. Ibid.

      A final restraining order may issue only if the judge finds the parties have

a relationship bringing the complained of conduct within the Act, N.J.S.A.

2C:25-19(d); the defendant committed an act designated as domestic violence,

N.J.S.A. 2C:25-19(a); and the "restraining order is necessary, upon an

evaluation of the factors set forth in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to

protect the victim from an immediate danger or to prevent further abuse." Silver


                                                                             A-2457-19
                                        6
v. Silver, 387 N.J. Super. 112, 125-27 (App. Div. 2006) (noting once the

jurisdictional prerequisites have been met, the judge's task is two-fold; first to

determine whether plaintiff proved a predicate act, and, if so, whether a final

restraining order is necessary to protect the victim from immediate danger or to

prevent further abuse).

        Applying those standards here, we find defendant has provided us no basis

on which we could upset the factual findings or legal conclusions of the trial

court. Defendant "does not dispute the factual finding of assault." He argues

it's the judge's "legal conclusion" of the necessity of a final restraining order that

is mistaken. Defendant argues the judge erred in failing to consider the four

factors of N.J.S.A. 2C:25-29(a)(3) to -29(a)(6) defendant concedes do not

"appear relevant," and that the judge's findings that defendant was "controlling"

and that there was a prior history of domestic violence between the parties were

unwarranted.1     We find his arguments to be without merit.           See R. 2:11-

3(e)(1)(E).


1
    N.J.S.A. 2C:25-29(a) provides in part:

              The courts shall consider but shall not be limited to the
              following factors [in determining whether to grant a
              final restraining order]: (1) The previous history of
              domestic violence between the plaintiff and defendant,


                                                                                A-2457-19
                                          7
      There is no requirement that a trial judge incorporate all the N.J.S.A.

2C:25-29(a) factors, certain of which, such as the parties' financial

circumstances and the best interests of any child, are relevant only to remedy,

into its findings on a final restraining order. See Cesare, 154 N.J. at 401-02.

Judge Rogers appropriately focused on the first two statutory factors, the

previous history of domestic violence between the parties and whether there

existed an immediate danger to plaintiff's person or property.

      And contrary to defendant's assertion that the trial court's second Silver

prong analysis constitutes a legal conclusion to which we owe no deference, we

think it is more accurately described as a mixed question of law and fact. In

order to decide whether entry of a restraining order is necessary, the court must

consider and make factual findings as to the first N.J.S.A. 2C:25-29(a) factor —

the existence of any past history of domestic violence. Silver, 387 N.J. at 128.

Those factual findings, when supported by the record as are Judge Rogers'




            including threats, harassment and physical abuse; (2)
            The existence of immediate danger to person or
            property; (3) The financial circumstances of the
            plaintiff and defendant; (4) The best interest of the
            victim and any child; (5) In determining custody and
            'parenting time' the protection of the victim's safety;
            and (6) The existence of a verifiable order of protection
            from another jurisdiction.
                                                                           A-2457-19
                                       8
findings, are indeed binding on appeal. Cesare, 154 N.J. at 412. Our de novo

review is limited to the court's application of any legal rules to those factual

findings. See Kamen v. Egan, 322 N.J. Super. 222, 228 (App. Div. 1999).

      As to the parties' past history, defendant argues that "[s]urely, a few blows

to the arm or grabbing for one's phone when someone is attempting to take nude

photos of them in the shower, is not an outlandish response, especially in the

context of this college dating relationship." We disagree. The judge believed

plaintiff when she testified she was photographing defendant's face under the

water, and that defendant punched her several times during that incident, and he

rejected defendant's efforts to minimize and justify his conduct — as we do here.

As our Supreme Court has noted, "there is no such thing as an act of domestic

violence that is not serious." J.D. v. M.D.F., 207 N.J. 458, 473 (2011) (quoting

Brennan v. Orban, 145 N.J. 282, 298 (1996)).

      Further, the judge viewed plaintiff's credible testimony about defendant's

behavior toward her as representing a classic "pattern of abusive and controlling

behavior," emblematic of domestic violence. Cesare, 154 N.J. at 397 (quoting

Peranio v. Peranio, 280 N.J. Super. 47, 52 (App. Div. 1995)); see also Silver,

387 N.J. Super. at 128 (noting "it is clear that a pattern of abusive and controlling

behavior is a classic characteristic of domestic violence"). We reject defendant's


                                                                               A-2457-19
                                         9
suggestion that the judge's recognition of that pattern means he ignored the facts

in evidence and based his finding on the risk of future abuse on "baseless

assumptions outside the record."

      As we noted in Silver, once a court has concluded the plaintiff proved an

act of domestic violence, the "second determination — whether a domestic

violence restraining order should be issued — is most often perfunctory and self-

evident." 387 N.J. Super. at 127. We believe the seriousness of the assaults on

plaintiff made it so here. Notwithstanding, Judge Rogers carefully explained

his reasons for entering the order — defendant's prior history of controlling

behavior and domestic violence toward plaintiff, the escalating pattern of

violence, that the two travel in the same circles and their colleges are not that

far apart, and the seriousness of the assault that ended their relationship — all

of which have considerable support in the record. The judge's factual findings

and credibility determinations were thorough, and his legal analysis is sound.

We find no error, much less reversible error, in his conclusion that plaintiff

required the protection of a final restraining order.

      Judge Rogers awarded plaintiff attorney's fees of $6806, the amount she

requested in her counsel's fee certification submitted in accordance with Rule

4:42-9, and reimbursement for her out-of-pocket medical costs of $52.50,


                                                                            A-2457-19
                                       10
rejecting defendant's arguments that the fee sought was higher than the usual

amount for similar services in Hunterdon County, and that plaintiff presented no

proof of any obligation to pay her counsel.

      The judge reasoned that N.J.S.A. 2C:25-29(b)(4) expressly permits an

award of reasonable attorney's fees and out-of-pocket losses as elements of

monetary compensation for losses sustained as a direct result of domestic

violence, making the considerations that apply to an award of counsel fees in a

matrimonial action, including the parties' relative financial circumstances, not

applicable. See Wine v. Quezada, 379 N.J. Super. 287, 292-93 (Ch. Div. 2005).

The court found the fees reasonable "both in terms of the lodestar and the result

achieved," and found "irrelevant whether counsel's services to plaintiff were pro

bono in terms of a retainer fee or whether he would have sought payment" had

plaintiff been unsuccessful in securing a final restraining order, considering that

a matter "between the attorney and the client." 2 We agree.




2
    According to the retainer agreement in the appendix, plaintiff's counsel
represented plaintiff through Hunterdon County's SAFE HAVEN program, a
network of lawyers willing to assist victims of domestic violence; agreeing to
bill her at his hourly rate of $415 but only seek payment should the court enter
a final restraining order and order defendant to be responsible for payment of
her fees.
                                                                             A-2457-19
                                       11
      On appeal, defendant argues the award should be vacated because it is an

invalid contingency fee pursuant to Rule 1:27-7; the court did not consider

whether fees should have been awarded pursuant to Rule 5:3-5(c), in accordance

with Pullen v. Pullen, 365 N.J. Super. 623 (Ch. Div. 2003); and compensatory

counsel fee damages do not exist here because plaintiff was under no obligation

to pay her counsel fee. We find no merit in these arguments.

      An award of attorney's fees in a domestic violence matter rests within the

discretion of the trial judge. McGowan v. O'Rourke, 391 N.J. Super. 502, 508

(App. Div. 2007). "'[D]eterminations by trial courts [regarding legal fees] will

be disturbed only on the rarest of occasions, and then only because of a clear

abuse of discretion.'" Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444

(2001) (quoting Rendine v. Pantzer, 141 N.J. 292, 317 (1995)).

      Plaintiff's fee arrangement with her counsel is plainly not a contingent fee

as defined under Rule 1:21-7(a). While payment was made contingent on the

court entering a final restraining order on plaintiff's behalf (and an order from

the court making defendant responsible for her fees), compensation was neither

fixed nor determined under a formula as contingent fees are defined in Rule

1:21-7(a). We expressly disapproved of Pullen in McGowan, holding Rule 5:3-

5(c) is inapplicable to a fee application under the Prevention of Domestic


                                                                            A-2457-19
                                      12
Violence Act. McGowan, 391 N.J. Super. at 507-08. Finally, defendant has not

cited any case barring an award of fees in a domestic violence matter to an

attorney who has assumed the victim's representation pro bono — a fact that

does not surprise us given it would appear contrary to the Act's purpose of

"encourag[ing] the broad application of the remedies available under this act in

the civil and criminal courts of this State." N.J.S.A. 2C:25-18.

      We affirm the entry of the final restraining order substantially for the

reasons expressed by Judge Rogers in his thorough and thoughtful opinion from

the bench on January 16, 2020, and likewise affirm the fee award, finding it well

within the court's considerable discretion.

      Affirmed.




                                                                           A-2457-19
                                       13